DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-12 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Cui et al. U.S. Patent Publication No. 2022/0085891 (hereinafter Cui).
Consider claim 1, Cui teaches a spectral imaging chip (Figures 1, 3 and [0045], 300), comprising: an image sensing layer comprising a plurality of sensing units (Figures 1, 3 and [0045], sensing layer 2); and a light modulation layer located on a photosensitive path of the image sensing layer (Figures 3, modulation layer 1), the light modulation layer comprising at least one modulation unit and at least one non-modulation unit spaced apart from the at least one modulation unit (Figure 9 and [0077], modulation units 110-112, non-modulation unit 113), wherein each modulation unit corresponds to at least one sensing unit along the photosensitive path [0078], and each non-modulation unit corresponds to at least one sensing unit along the photosensitive path [0078]; wherein the modulation unit of the light modulation layer is configured to modulate imaging light entering the sensing unit corresponding thereto [0077-0078], and the sensing unit corresponding thereto is adapted to obtain frequency spectrum information of the imaging light ([0077-0078], specific wavelength ( and specific frequency)); and wherein the non-modulation unit of the light modulation layer is configured to not modulate the imaging light entering the sensing unit corresponding thereto [0077-0078], and the sensing unit corresponding thereto is adapted to obtain light intensity information of the imaging light ([0078], modulation subunit 113 and light intensity).

Consider claim 2, Cui teaches all the limitations of claim 1. In addition, Cui teaches wherein the at least one modulation unit and the at least one non-modulation unit are located on the same plane (Figure 9, 110 and 113 on same plane 1).

Consider claim 4, Cui teaches all the limitations of claim 2. In addition, Cui teaches wherein the non-modulation unit of the light modulation layer is located in an edge region of the light modulation layer or a middle region of the light modulation layer (Figure 9, 113 located in the middle region of modulation layer 1).

Consider claim 6, Cui teaches all the limitations of claim 1. In addition, Cui teaches a signal processing circuit module (Figure 3 and [0047], layer 3) electrically connected to the sensing unit of the image sensing layer (Figure 3 and [0047], layer 3 and layer 2), wherein the spectral imaging chip and the signal processing circuit module are two independent parts, or the signal processing circuit module, configured as a signal processing circuit layer, is integrated in the spectral imaging chip (Figures 1-3, chip 300 includes layer 3).

Consider claim 7, Cui teaches all the limitations of claim 1. In addition, Cui teaches a light-transmissive medium layer integrally formed on the image sensing layer (Figure 10 and [0059], layer 4), wherein an upper surface of the light-transmissive medium layer is a flat surface, and the light-transmissive medium layer is located between the image sensing layer and the light modulation layer (Figure 10, layer 4 in between layer 2 and layer 1).

Consider claim 8, Cui teaches all the limitations of claim 1. In addition, Cui teaches wherein a difference in refractive index between the light modulation layer and the light-transmissive medium layer is greater than or equal to 0.5 ([0075], layer 1 made of silicon nitride and [0081], layer 4 made of silicon dioxide. Similarly, Applicant publication states silicon nitride for the modulation layer in [0154] and silicon dioxide for the light-transmitting medium layer in [0193]. In addition, Applicant states on [0239], it should be known by those of ordinary skill in the art that a refractive index of silicon dioxide is about 1.45, and a refractive index of silicon nitride is between 1.9 and 2.3. Thus, 2.3-1.45=0.85).

Consider claim 9, Cui teaches all the limitations of claim 1. In addition, Cui teaches wherein each modulation unit in the light modulation layer comprises a plurality of modulation subunits, and an arrangement of all modulation subunits in each modulation unit has C4 symmetry (Figures 8-9, 110-113).

Consider claim 10, Cui teaches an information processing method suitable for a spectral imaging chip (Figures 1-3), comprising: obtaining frequency spectrum information from a pixel point corresponding to each modulation unit in a modulation layer of the spectral imaging chip (Figure 9 and [0077], modulation units 110-112; [0077-0078], specific wavelength) and light intensity information of a pixel point corresponding to each non-modulation unit in the modulation layer (Figure 9 and [0077] non-modulation unit 113; [0078], modulation subunit 113 and light intensity); and determining spectral information of a captured object based on the frequency spectrum information of the pixel point corresponding to each modulation unit ([0077-0078], specific wavelength), and determining image information of the captured object based on the light intensity information of the pixel point corresponding to each non-modulation unit ([0078], modulation subunit 113 and light intensity).

Consider claim 11, Cui teaches all the limitations of claim 10. In addition, Cui teaches wherein the modulation unit of the light modulation layer is configured to modulate imaging light entering the pixel point corresponding thereto, and the pixel point corresponding thereto is adapted to obtain frequency spectrum information of the imaging light (Figure 9 and [0077], modulation units 110-112; [0077-0078], specific wavelength); and wherein the non-modulation unit of the light modulation layer is configured to not modulate the imaging light entering the pixel point corresponding thereto, and the pixel point corresponding thereto is adapted to obtain light intensity information of the imaging light Figure 9 and [0077] non-modulation unit 113; [0078], modulation subunit 113 and light intensity).

Consider claim 12, Cui teaches all the limitations of claim 11. In addition, Cui teaches wherein said determining the image information of the captured object based on the light intensity information of the pixel point corresponding to each non-modulation unit comprises: determining fitted light intensity information of the pixel point corresponding to each modulation unit based on light intensity information of pixel points corresponding to at least one non-modulation unit around each modulation unit ([0078] the light intensity detected by the corresponding sensing subunit 9 can be taken as a reference item or fitted light intensity); and determining the image information of the captured object based on the fitted light intensity information of the pixel point corresponding to each modulation unit and the light intensity information of the pixel point corresponding to each non-modulation unit ([0078], after the light is subjected to narrow-band filtering of the first modulation subunit 110, the second modulation subunit 111 and the third modulation subunit 112, the light intensity is respectively detected by the light sensors inside the corresponding sensing subunits; and further refers to the light passing through the fourth modulation subunit 113 is not subjected to the narrow-band filtering, the light intensity detected by the corresponding sensing subunit 9 can be taken as a reference item).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui as applied to claim 2 above, and further in view of Hung et al. U.S. Patent Publication No. 2017/0083779 (hereinafter Hung).
Consider claim 3, Cui teaches all the limitations of claim 2. 
Cui does not appear to specifically disclose wherein a ratio of the area of the modulation unit of the light modulation layer to the area of an effective region of the light modulation layer is greater than 0 and less than or equal to 25%, and wherein the effective region of the light modulation layer is a region set by the modulation unit and the non-modulation unit of the light modulation layer.
However, in a related field of endeavor, Hung senses a spectrum in abstract and further teaches wherein a ratio of the area of the modulation unit of the light modulation layer to the area of an effective region of the light modulation layer is greater than 0 and less than or equal to 25% (Figure 4a and [0050], spectrum sensing region 420), and wherein the effective region of the light modulation layer is a region set by the modulation unit and the non-modulation unit of the light modulation layer (Figure 4a, 401).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular ratio as taught by Hung in order meet design choices since Hung teaches in [0050] that the spectrum sensing region is not limited to the center of the sensing array. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui.
Consider claim 5, Cui teaches all the limitations of claim 2. 
Cui does not appear to specifically disclose wherein a degree of sparsity of the light modulation layer is greater than 0 and less than or equal to 0.5.
However, Cui teaches a degree of sparsity of the light modulation layer is greater than 0 in figure 9.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular degree of sparsity in order meet design choices since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui as applied to claim 12 above, and further in view of Iisuka et al. U.S. Patent Publication No. 2008/0181466 (hereinafter Iizuka).
Consider claim 13, Cui teaches all the limitations of claim 12. In addition, Cui teaches wherein said determining the fitted light intensity information of the pixel point corresponding to each modulation unit based on the light intensity information of pixel points corresponding to the at least one non-modulation unit around each modulation unit comprises: filtering the light intensity information of the pixel points corresponding to at least one non-modulation unit around any one of the modulation units ([0078] a corresponding sensing subunit is provided below each modulation subunit. After the light is subjected to narrow-band filtering of the first modulation subunit 110, the second modulation subunit 111 and the third modulation subunit 112, the light intensity is respectively detected by the light sensors inside the corresponding sensing subunits), so as to obtain fitted light intensity information of the pixel point corresponding to any one of the modulation units [0078].
Cui does not appear to specifically disclose a smoothing filtering method.
However, in a related field of endeavor, Iizuka teaches a device with biometric authentication in [0003] and further teaches a smoothing filtering method in [0073] and figure 3, 24).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a smoothing filtering as taught by Iizuka in order to provide a smooth image or excludes part whose image has not been picked up due to the local difference of the outside light illumination intensity, and with respect to part whose image has been picked up as suggested in [0078] and [0073].

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui and Iizuka as applied to claim 13 above, and further in view of Wang et al. U.S. Patent Publication No. 2019/0333198 (hereinafter Wang).
Consider claim 14, Cui teaches all the limitations of claim 13. In addition, Cui teaches wherein said determining the image information of the captured object based on the fitted light intensity information of the pixel point corresponding to each modulation unit and the light intensity information of the pixel point corresponding to each non-modulation unit comprises: inputting an initial image obtained based on the light intensity information of the pixel points corresponding to all of the non-modulation units  ([0078], a corresponding sensing subunit is provided below each modulation subunit, where units 113 are considered non-modulation units) into a fitting model to obtain image information of the captured object output by the fitting model ([0054], the reconstructing process is implemented by a data processing module including spectral data preprocessing and a data predicting model. In this embodiment, the spectral data preprocessing refers to preprocessing noises existing in the differential response data obtained above. The processing methods used for the spectral data preprocessing include, but are not limited to, Fourier transform, differential, and wavelet transform. The data predicting model includes predictions of pattern parameters of the object to be imaged 200 from spectral data information. The algorithms used include, but are not limited to, least squares method, principal component analysis, and artificial neural network); and wherein the fitting model is constructed based on an neural network [0054], and the fitting model is obtained by training based on a missing sample image with blank pixels ([0054], predicting model and thus includes missing sample image with blank pixels since a predicting model does predictions) and a complete sample image label without blank pixels corresponding to the missing sample image ([0054], predicting model).
Cui does not appear to specifically disclose an adversarial neural network
However, in a related field of endeavor, Wang teaches image exposure transformation network is trained using adversarial learning (abstract) and further teaches an adversarial neural network in [0222].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an adversarial neural network as taught by Wang with the benefit that the network should have an adversarial discriminator as suggested by Wang in [0222].

Consider claim 15, Cui and Wang teach all the limitations of claim 14. In addition, Cui teaches wherein a training process of the fitting model comprises: training a generator in the neural network based on the missing sample image and the complete sample image label corresponding to the missing sample image ([0054], data predicting model and the generator for the artificial neural network); and using the generator obtained by training as the fitting model [0054].
Cui does not appear to specifically disclose adversarial neural network; and performing competitive discrimination on the trained generator based on a discriminator in the adversarial neural network.
However, Wang teaches adversarial neural network; and performing competitive discrimination on the trained generator based on a discriminator in the adversarial neural network in [0222].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an adversarial neural network as taught by Wang with the benefit that learning features of the trained image exposure generator neural network through adversarial learning via an adversarial discriminator neural network jointly trained to distinguish realistic long-exposure images from non-realistic long-exposure images as suggested by Wang in [0222].

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Shen et al. U.S. Patent Publication No. 2019/0026523 (hereinafter Shen).
Consider claim 16, Cui teaches a living body identification device (Figures 1-3, 300 and 100; 210 is a living body. [0051] suggests any other object to be imaged), comprising, a device ([0092], mobile phones), a light source module (Figures 1-3, 100), a spectral imaging chip (Figure 3, 300), a signal processing circuit module (Figure 3, 3), and an identification module (Figure 3 and [0048], 3), wherein a detection region is provided on the device (Figure 2, 210 region); the light source module is used for irradiating an object to be detected in the detection region, and a target light beam obtained after being reflected by the object to be detected is incident onto the spectral imaging chip (Figures 1-3, 100, 200 and 300); the spectral imaging chip and the signal processing circuit module are two independent parts, or the signal processing circuit module is integrated in the spectral imaging chip (Figures 1-3, chip 300 includes layer 3); the spectral imaging chip is used for determining frequency spectrum information of a pixel point corresponding to each modulation unit in the light modulation layer of the spectral imaging chip  ([0077-0078], specific wavelength) and light intensity information of a pixel point corresponding to each non-modulation unit in the light modulation layer after irradiated by the target light beam ([0078], modulation subunit 113 and light intensity); the signal processing circuit module is used for determining spectral information of the object to be detected based on the frequency spectrum information ([0077-0078], specific wavelength), and determining image information of the object to be detected based on the light intensity information light ([0078], modulation subunit 113 and light intensity); and the identification module is used for identifying whether the object to be detected is a living of a target user based on the spectral information and image information of the object to be detected ([0026], iris recognition under a plurality of wavelengths). In addition, Cui teaches in [0051], any other object to be imaged.
Cui does not appear to specifically disclose a fingerprint identification device, comprising a display screen; a fingerprint detection region is provided on the display screen.
However, Shen teaches an optical device in figure 10 and further teaches a fingerprint identification device (Figure 10 and [0073], 1016), comprising a display screen (Figure 10, display 1010-1020); a fingerprint detection region is provided on the display screen (Figure 10 and [0073], input surface).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to detect a fingerprint as taught by Shen with the benefit that biometric imaging provides a reliable, non-intrusive way to verify individual identity for recognition purposes as suggested in [0002].

Consider claim 17, Cui and Shen teach all the limitations of claim 16. In addition, Cui teaches wherein the spectral imaging chip comprises: a light modulation layer and an image sensing layer stacked in sequence along a thickness direction (Figure 3, layers 1-2); the light modulation layer has at least one modulation unit and at least one non-modulation unit distributed along a surface (Figure 3, 110 and 113); the image sensing layer has a plurality of sensing units distributed along a surface (Figure 3, units 7), and each modulation unit and each non-modulation unit separately correspond to at least one sensing unit along the thickness direction [0078]; and the signal processing circuit module is electrically connected to the sensing unit (Figure 3 and [0047], layers 2-3).

Consider claim 18, Cui and Shen teach all the limitations of claim 16. In addition, Cui teaches wherein the signal processing circuit module is specifically used for: determining fitted light intensity information of the pixel point corresponding to each modulation unit based on light intensity information of pixel points corresponding to a plurality of non-modulation units around each modulation unit after irradiated by the target light beam ([0078] the light intensity detected by the corresponding sensing subunit 9 can be taken as a reference item or fitted light intensity); and determining image information of the object to be detected based on the fitted light intensity information of the pixel point corresponding to each modulation unit, and the light intensity information of the pixel point corresponding to each non-modulation unit ([0078], After the light is subjected to narrow-band filtering of the first modulation subunit 110, the second modulation subunit 111 and the third modulation subunit 112, the light intensity is respectively detected by the light sensors inside the corresponding sensing subunits; and further refers to the light passing through the fourth modulation subunit 113 is not subjected to the narrow-band filtering, the light intensity detected by the corresponding sensing subunit 9 can be taken as a reference item).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui and Shen as applied to claim 18 above, and further in view of Iisuka.
Consider claim 19, Cui and Shen teach all the limitations of claim 18. In addition, Cui teaches wherein the signal processing circuit module is specifically used for: filtering the light intensity information of the pixel points corresponding to at least one non-modulation unit around any one modulation unit ([0078] a corresponding sensing subunit is provided below each modulation subunit. After the light is subjected to narrow-band filtering of the first modulation subunit 110, the second modulation subunit 111 and the third modulation subunit 112, the light intensity is respectively detected by the light sensors inside the corresponding sensing subunits), so as to obtain fitted light intensity information of the pixel point corresponding to said any one modulation unit [0078].
Cui does not appear to specifically disclose a smoothing filtering method.
However, in a related field of endeavor, Iizuka teaches a device with biometric authentication in [0003] and further teaches a smoothing filtering method in [0073] and figure 3, 24).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a smoothing filtering as taught by Iizuka in order to provide a smooth image or excludes part whose image has not been picked up due to the local difference of the outside light illumination intensity, and with respect to part whose image has been picked up as suggested in [0078] and [0073].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui and Shen as applied to claim 16 above, and further in view of Wang.
Consider claim 20, Cui and Shen teach all the limitations of claim 16. In addition, Cui teaches the signal processing circuit module is further specifically used for: inputting an initial image obtained by the spectral imaging chip from the pixel points corresponding to all of the non-modulation units after irradiated by the target light beam ([0078], a corresponding sensing subunit is provided below each modulation subunit, where units 113 are considered non-modulation units) into a fitting model to obtain image information of the object to be detected output by the fitting model ([0054], the reconstructing process is implemented by a data processing module including spectral data preprocessing and a data predicting model. In this embodiment, the spectral data preprocessing refers to preprocessing noises existing in the differential response data obtained above. The processing methods used for the spectral data preprocessing include, but are not limited to, Fourier transform, differential, and wavelet transform. The data predicting model includes predictions of pattern parameters of the object to be imaged 200 from spectral data information. The algorithms used include, but are not limited to, least squares method, principal component analysis, and artificial neural network); and the fitting model is obtained by training based on a missing sample image with blank pixels ([0054], predicting model and thus missing sample image with blank pixels) and a complete sample image without blank pixels corresponding to the missing sample image ([0054], predicting and thus complete sample image).
Cui does not appear to specifically disclose an adversarial neural network
However, in a related field of endeavor, Wang teaches image exposure transformation network is trained using adversarial learning (abstract) and further teaches an adversarial neural network in [0222].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an adversarial neural network as taught by Wang with the benefit that the network should have an adversarial discriminator as suggested by Wang in [0222].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cui et al. U.S. Patent Publication No. 2022/0178748 teaches a photoelectric detection layer 2 with optical modulation layer in figure 1.
Cui et al. U.S. Patent Publication No. 2022/0061672 teaches spectrometer 300 with optical modulation layer 1 in figures 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621